           Case 1:13-cr-00277-RA Document 161 Filed 02/23/21 Page 1 of 1

                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 2/23/2020

 PHILANDER PHILIPPEAUX,

                               Petitioner,
                                                                    18-cv-5974 (RA)
                        v.                                           13-cr-277 (RA)

 UNITED STATES OF AMERICA,                                             ORDER

                               Respondent.

RONNIE ABRAMS, United States District Judge:

         On November 16, 2020, the Court denied several motions pending in Mr. Philippeaux’s

habeas case (No. 18-cv-5974) and his underlying criminal case (No. 13-cr-277). See Dkt. 66 (No.

18-cv-5974); Dkt. 159 (No. 13-cr-277). Mr. Philippeaux has now moved to alter or amend the

Court’s prior order. See Dkt. 67 (No. 18-cv-5974); Dkt. 160 (No. 13-cr-277). These motions lack

merit and are denied.

         The Clerk of Court is respectfully directed to terminate the motion in No. 13-cr-277

pending at Dkt. 160 and the motion in No. 18-cv-5974 pending at Dkt. 67. The Clerk of Court is

further directed to mail a copy of this order to Mr. Philippeaux.

SO ORDERED.
Dated:     February 23, 2021
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
